Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellinger (US 10585170) in view of Schirmer (US 6363619).
	Regarding claim 1, Hellinger teaches:
A device, the device comprising processing circuitry coupled to storage, the processing circuitry configured to (Thereafter, the diagnostic device 36 prompts the ECU 24 of the radar sensor unit 12 to execute a calibration program for determining misalignment of the radar sensor unit (Col 5, lines 56 - 59))
transmit, from a radar, one or more signals towards a corner reflector situated in a direction of the radar (First, at step 52 the processor 26 of the ECU 24 controls the radar transmitter 14 for transmitting radar waves toward a plurality of targets 41-43 that are arranged to form or define a pattern (Col 6, lines 1 - 5))
receive, at the radar, reflected signals from the corner reflector; measure signal energy of at least one of the reflected signals (At step 54, the radar receiver 16 receives radar waves reflected by the pattern of targets 41-43 and detects the locations and distances thereof and provides the information or data to the ECU 24 (Col 6, lines 5 - 9))
access a baseline dataset based on the measured  (Hellinger does not teach signal energy, but teaches measuring angle and distance) (At step 58, the processor 26 compares the locations and distances of the targets 41-43 determined by the processor to the predefined, known locations and distances of the targets that are stored in the memory 28 of the ECU 24 or the memory of the diagnostic device 36 to obtain misalignment values for the radar sensor unit 12(Col 6, lines 15 - 21))
retrieve a radar elevation angle from the baseline dataset corresponding to the measured  (Hellinger does not teach signal energy, but teaches measuring angle and distance) (At step 58, the processor 26 compares the locations and distances of the targets 41-43 determined by the processor to the predefined, known locations and distances of the targets that are stored in the memory 28 of the ECU 24 or the memory of the diagnostic device 36 to obtain misalignment values for the radar sensor unit 12(Col 6, lines 15 - 21))
compare the radar elevation angle to a validation threshold (At step 58, the processor 26 compares the locations and distances of the targets 41-43 determined by the processor to the predefined, known locations and distances of the targets that are stored in the memory 28 of the ECU 24 or the memory of the diagnostic device 36 to obtain misalignment values for the radar sensor unit 12(Col 6, lines 15 - 21))
and determine a radar validation status based on the comparison (The misalignment values typically correspond to differences in elevation and azimuth of the radar sensor unit 12 due to inaccuracy in the mounting of the radar sensor unit to the vehicle 38. The calibration program advances to step 60 (Col 6, lines 21 - 25))
Hellinger does not disclose energy being used for calibration but Schirmer teaches with these two reflector, the maximum of the reflected signal energy E over different angles of incidence .phi. is more strongly and clearly evident (Col 5, lines 5 - 7). Hellinger and Schirmer are considered analogous since they are both in the field of radar calibration it would be obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Hellinger and Schirmer in order to utilize the reflected energy either with conjunction of angles and distances for calibration to increase the reliability of the calibration method.  
Regarding claim 9, Hellinger teaches:
A non-transitory computer-readable medium storing computer-executable instructions which when executed by one or more processors result in performing operations comprising (Non-transitory computer readable memory 28 of the ECU 24 include volatile memory, non-volatile memory, or a combination thereof and, in various constructions, may also store operating system software, applications/instructions data, and combinations thereof (Col 4, lines 16 - 22))
transmitting, from a radar, one or more signals towards a corner reflector situated in a direction of the radar (First, at step 52 the processor 26 of the ECU 24 controls the radar transmitter 14 for transmitting radar waves toward a plurality of targets 41-43 that are arranged to form or define a pattern (Col 6, lines 1 - 5))
receiving, at the radar, reflected signals from the corner reflector; measuring  (Hellinger does not teach signal energy, but teaches measuring angle and distance)  of at least one of the reflected signals (At step 54, the radar receiver 16 receives radar waves reflected by the pattern of targets 41-43 and detects the locations and distances thereof and provides the information or data to the ECU 24 (Col 6, lines 5 - 9))
accessing a baseline dataset based on the measured  (Hellinger does not teach signal energy, but teaches measuring angle and distance)  (At step 58, the processor 26 compares the locations and distances of the targets 41-43 determined by the processor to the predefined, known locations and distances of the targets that are stored in the memory 28 of the ECU 24 or the memory of the diagnostic device 36 to obtain misalignment values for the radar sensor unit 12(Col 6, lines 15 - 21))
retrieving a radar elevation angle from the baseline dataset corresponding to the measured  (Hellinger does not teach signal energy, but teaches measuring angle and distance) (At step 58, the processor 26 compares the locations and distances of the targets 41-43 determined by the processor to the predefined, known locations and distances of the targets that are stored in the memory 28 of the ECU 24 or the memory of the diagnostic device 36 to obtain misalignment values for the radar sensor unit 12(Col 6, lines 15 - 21))
comparing the radar elevation angle to a validation threshold (At step 58, the processor 26 compares the locations and distances of the targets 41-43 determined by the processor to the predefined, known locations and distances of the targets that are stored in the memory 28 of the ECU 24 or the memory of the diagnostic device 36 to obtain misalignment values for the radar sensor unit 12(Col 6, lines 15 - 21))
and determining a radar validation status based on the comparison (The misalignment values typically correspond to differences in elevation and azimuth of the radar sensor unit 12 due to inaccuracy in the mounting of the radar sensor unit to the vehicle 38. The calibration program advances to step 60 (Col 6, lines 21 - 25))
Hellinger does not disclose energy being used for calibration but Schirmer teaches with these two reflector, the maximum of the reflected signal energy E over different angles of incidence .phi. is more strongly and clearly evident (Col 5, lines 5 - 7). Hellinger and Schirmer are considered analogous since they are both in the field of radar calibration it would be obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Hellinger and Schirmer in order to utilize the reflected energy either with conjunction of angles and distances for calibration to increase the reliability of the calibration method.  
Regarding claim 17, Hellinger teaches:
transmitting, from a radar, one or more signals towards a corner reflector situated in a direction of the radar (First, at step 52 the processor 26 of the ECU 24 controls the radar transmitter 14 for transmitting radar waves toward a plurality of targets 41-43 that are arranged to form or define a pattern (Col 6, lines 1 - 5))
receiving, at the radar, reflected signals from the corner reflector; measuring  (Hellinger does not teach signal energy, but teaches measuring angle and distance)  of at least one of the reflected signals (At step 54, the radar receiver 16 receives radar waves reflected by the pattern of targets 41-43 and detects the locations and distances thereof and provides the information or data to the ECU 24 (Col 6, lines 5 - 9))
accessing a baseline dataset based on the measured  (Hellinger does not teach signal energy, but teaches measuring angle and distance)  (At step 58, the processor 26 compares the locations and distances of the targets 41-43 determined by the processor to the predefined, known locations and distances of the targets that are stored in the memory 28 of the ECU 24 or the memory of the diagnostic device 36 to obtain misalignment values for the radar sensor unit 12(Col 6, lines 15 - 21))
retrieving a radar elevation angle from the baseline dataset corresponding to the measured  (Hellinger does not teach signal energy, but teaches measuring angle and distance) (At step 58, the processor 26 compares the locations and distances of the targets 41-43 determined by the processor to the predefined, known locations and distances of the targets that are stored in the memory 28 of the ECU 24 or the memory of the diagnostic device 36 to obtain misalignment values for the radar sensor unit 12(Col 6, lines 15 - 21))
comparing the radar elevation angle to a validation threshold (At step 58, the processor 26 compares the locations and distances of the targets 41-43 determined by the processor to the predefined, known locations and distances of the targets that are stored in the memory 28 of the ECU 24 or the memory of the diagnostic device 36 to obtain misalignment values for the radar sensor unit 12(Col 6, lines 15 - 21))
and determining a radar validation status based on the comparison (The misalignment values typically correspond to differences in elevation and azimuth of the radar sensor unit 12 due to inaccuracy in the mounting of the radar sensor unit to the vehicle 38. The calibration program advances to step 60 (Col 6, lines 21 - 25))
Hellinger does not disclose energy being used for calibration but Schirmer teaches with these two reflector, the maximum of the reflected signal energy E over different angles of incidence .phi. is more strongly and clearly evident (Col 5, lines 5 - 7). Hellinger and Schirmer are considered analogous since they are both in the field of radar calibration it would be obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Hellinger and Schirmer in order to utilize the reflected energy either with conjunction of angles and distances for calibration to increase the reliability of the calibration method.  
Regarding claim 2, Hellinger further teaches wherein the baseline dataset comprises data associated with at least one of a signal strength, an elevation of the radar, an elevation of the corner reflector, or a distance between the radar and the corner reflector (The misalignment values typically correspond to differences in elevation and azimuth of the radar sensor unit 12 due to inaccuracy in the mounting of the radar sensor unit to the vehicle 38 (Col 6, lines 21 - 24)).
Regarding claim 3, Hellinger further teaches wherein the radar validation status is a pass or a fail (Step 62 and Step 64 are pass and fail respectively).
Regarding claim 4, Hellinger further teaches wherein the processing circuitry is further configured to: verify the radar elevation angle is greater than the validation threshold; and establish that the radar validation status is a fail (At step 60, in the event the processor compares the elevation and azimuth values with the stored ranges of values and one of the values is out of range, the calibration program advances to step 64 (Col 7, lines 4 - 7)).
Regarding claim 5, Hellinger further teaches wherein the processing circuitry is further configured to: verify the radar elevation angle is less than or equal to the validation threshold; establish that the radar validation status is a pass (At step 62, the elevation and azimuth values are stored as adjustment values in the memory 28 of the ECU 24. The adjustment values account for or represent deviations from the expected location and the expected orientation of the radar sensor unit 12. Thus, whenever the radar sensor unit 12 of the vehicle 38 operates in normal use to detect an object, the elevation and azimuth values are applied to the calculations so that the objects are properly located within the field of view of the radar sensor unit and in an instance when indicated on the user interface 30 (Col 6, lines 54 - 63)).
Regarding claim 6, Hellinger further teaches wherein the processing circuitry is further configured to determine the radar is pitched upwards or downwards based on a deviation from the validation threshold (The elevation includes the determined height of the radar sensor unit 12 as mounted on the vehicle 38 and further may include the orientation of the radar sensor unit 12 in the vertical direction, which is also determined (Col 6, lines 37 - 41)).
Regarding claim 7, Hellinger teaches the limitations set forth above but fails to teach wherein a peak signal energy value indicates an optimal radar ranging. However, Schirmer teaches With these two reflector, the maximum of the reflected signal energy E over different angles of incidence .phi. is more strongly and clearly evident (Col 5, lines 5 - 7). While this does not disclose the peak energy being optimal for ranging, it is well understood in the art of radar detection that the optimal ranging for a radar occurs during a peak energy detection. 
Hellinger and Schirmer are considered analogous since they are both in the field of radar calibration it would be obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Hellinger and Schirmer in order to utilize the reflected energy either with conjunction of angles and distances for calibration to increase the reliability of the calibration method.  
Regarding claim 10, Hellinger further teaches wherein the baseline dataset comprises data associated with at least one of a signal strength, an elevation of the radar, an elevation of the corner reflector, or a distance between the radar and the corner reflector (The misalignment values typically correspond to differences in elevation and azimuth of the radar sensor unit 12 due to inaccuracy in the mounting of the radar sensor unit to the vehicle 38 (Col 6, lines 21 - 24)).
Regarding claim 11, Hellinger further teaches wherein the radar validation status is a pass or a fail (Step 62 and Step 64 are pass and fail respectively).
Regarding claim 12, Hellinger further teaches wherein the processing circuitry is further configured to: verify the radar elevation angle is greater than the validation threshold; and establish that the radar validation status is a fail (At step 60, in the event the processor compares the elevation and azimuth values with the stored ranges of values and one of the values is out of range, the calibration program advances to step 64 (Col 7, lines 4 - 7)).
Regarding claim 13, Hellinger further teaches wherein the processing circuitry is further configured to: verify the radar elevation angle is less than or equal to the validation threshold; establish that the radar validation status is a pass (At step 62, the elevation and azimuth values are stored as adjustment values in the memory 28 of the ECU 24. The adjustment values account for or represent deviations from the expected location and the expected orientation of the radar sensor unit 12. Thus, whenever the radar sensor unit 12 of the vehicle 38 operates in normal use to detect an object, the elevation and azimuth values are applied to the calculations so that the objects are properly located within the field of view of the radar sensor unit and in an instance when indicated on the user interface 30 (Col 6, lines 54 - 63)).
Regarding claim 14, Hellinger further teaches wherein the processing circuitry is further configured to determine the radar is pitched upwards or downwards based on a deviation from the validation threshold (The elevation includes the determined height of the radar sensor unit 12 as mounted on the vehicle 38 and further may include the orientation of the radar sensor unit 12 in the vertical direction, which is also determined (Col 6, lines 37 - 41)).
Regarding claim 15, Hellinger teaches the limitations set forth above but fails to teach wherein a peak signal energy value indicates an optimal radar ranging. However, Schirmer teaches With these two reflector, the maximum of the reflected signal energy E over different angles of incidence .phi. is more strongly and clearly evident (Col 5, lines 5 - 7). While this does not disclose the peak energy being optimal for ranging, it is well understood in the art of radar detection that the optimal ranging for a radar occurs during a peak energy detection. 
Hellinger and Schirmer are considered analogous since they are both in the field of radar calibration it would be obvious to one of ordinary skill in the art before the effective filling date to combine the teachings of Hellinger and Schirmer in order to utilize the reflected energy either with conjunction of angles and distances for calibration to increase the reliability of the calibration method.  
	Regarding claim 18, Hellinger further teaches wherein the baseline dataset comprises data associated with at least one of a signal strength, an elevation of the radar, an elevation of the corner reflector, or a distance between the radar and the corner reflector (The misalignment values typically correspond to differences in elevation and azimuth of the radar sensor unit 12 due to inaccuracy in the mounting of the radar sensor unit to the vehicle 38 (Col 6, lines 21 - 24)).
Regarding claim 19, Hellinger further teaches wherein the radar validation status is a pass or a fail (Step 62 and Step 64 are pass and fail respectively).
Regarding claim 20, Hellinger further teaches wherein the processing circuitry is further configured to: verify the radar elevation angle is greater than the validation threshold; and establish that the radar validation status is a fail (At step 60, in the event the processor compares the elevation and azimuth values with the stored ranges of values and one of the values is out of range, the calibration program advances to step 64 (Col 7, lines 4 - 7)).
Claim(s) 8 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hellinger (US 10585170) in view of Schirmer (US 6363619) in further view of Yamauchi (US 20100066587).
	Regarding claim 8, Hellinger and Schirmer teach the limitations set forth above however they fail to teach wherein the baseline dataset comprises averages of one or more measurements using a plurality of radars. However, Yamauchi teaches A series of raw UWB radar readings is returned and an average value of each bin is stored in a calibration vector as set forth in equation (2) (0056).
	Hellinger, Schirmer, and Yamauchi are considered analogous since they are all in the art of radar calibration therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the calculations of Hellinger and Schirmer for radar alignment with the averages taken by Yamauchi in order to improve the calibration process by utilizing more data and using the averages.
Regarding claim 16, Hellinger and Schirmer teach the limitations set forth above however they fail to teach wherein the baseline dataset comprises averages of one or more measurements using a plurality of radars. However, Yamauchi teaches A series of raw UWB radar readings is returned and an average value of each bin is stored in a calibration vector as set forth in equation (2) (0056).
	Hellinger, Schirmer, and Yamauchi are considered analogous since they are all in the art of radar calibration therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the present invention to combine the calculations of Hellinger and Schirmer for radar alignment with the averages taken by Yamauchi in order to improve the calibration process by utilizing more data and using the averages.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARTEM MELKUNOV whose telephone number is (571)272-3331. The examiner can normally be reached Mon-Fri 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARTEM MELKUNOV/Examiner, Art Unit 3648                                                                                                                                                                                                        
/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648